Citation Nr: 1127313	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.  

2.  Entitlement to an initial compensable rating for a residual scar, status post left inguinal herniorrhaphy and hydrocelectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a prostate disability and granted service connection and awarded a 0 percent rating for a residual scar, status post left inguinal herniorrhaphy and hydrocelectomy, effective February 17, 2005.  The Board remanded these claims for additional development in May 2010.  

The Veteran originally appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  An April 2009 rating decision granted PTSD, effective February 17, 2005.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for PTSD, and therefore, that issue is no longer before the Board.  

In a March 2007 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  However, in a subsequent statement received in August 2008, the Veteran withdrew his request for a Travel Board hearing and instead requested a personal hearing before a Decision Review Officer.  Accordingly, the Veteran's request for a hearing before the Board is considered to be withdrawn.  38 C.F.R. § 20.704(e) (2010).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from September 1969 to September 1970.  

2.  The Veteran's prostate disability first manifested many years after service and is not related to his service or any aspect thereof, including exposure to herbicide agents.  

3.  The Veteran's residual scar, status post left inguinal herniorrhaphy and hydrocelectomy, is stable, superficial, not painful or tender on examination, covers an area of less than 929 square centimeters, and does not cause any functional limitation of its affected body part. 


CONCLUSIONS OF LAW

1.  The Veteran's prostate disability was not incurred in or aggravated by his active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  

2.  The criteria for an initial compensable rating for a residual scar, status post left inguinal herniorrhaphy and hydrocelectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7802, 7804, 7805 (October 22, 2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The Veteran's prostate disability, however, is not a disease subject to presumptive service connection because it is not shown to be a malignant tumor.
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a Veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).   

The Veteran's period of active duty from February 1969 to December 1972 included service in Vietnam from September 1969 to September 1970.  Thus, the Veteran in this case will be afforded the presumption of exposure to Agent Orange during his service in Vietnam.  The evidence indicates that the Veteran has been diagnosed with prostatitis, benign prostatic hypertrophy (BPH), and erectile dysfunction.  However, these prostate disabilities are not among the disabilities associated with exposure to herbicides and subject to presumptive service connection.  Prostate cancer is a disease subject to the presumption, but the Veteran is not shown to have prostate cancer.  Therefore, the Board finds that service connection for a prostate disability due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e) (2010). 

Having determined that the Veteran is not entitled to presumptive service connection, the Board must now evaluate whether the Veteran is entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

The Veteran's service medical records show that the Veteran was treated for sores in the groin area in June 1970 and for crab lice in September 1972.  At his November 1972 separation examination, the Veteran made no complaints regarding his genitourinary system, and his genitourinary system was found to have no abnormalities.  Since there were only two instances of treatment for genitourinary problems during approximately three years in service, and the Veteran's genitourinary system was within normal limits on separation, the Board finds that the weight of the evidence demonstrates that chronicity in service is not established in this case, particularly since the Veteran's genitourinary complaints were not related to his prostate.  38 C.F.R. § 3.303(b) (2010).  

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a prostate disability.  38 C.F.R. § 3.303(b) (2010).  

The first objective post-service evidence of a prostate disability is a July 2001 private medical report where the Veteran was found to have chronic prostatitis.  

Post-service VA medical records dated from May 2004 to October 2010 show that the Veteran received intermittent treatment for chronic prostatitis and benign prostatic hypertrophy (BPH).  

On VA examination in June 2005, the Veteran reported that after discharge from service, he began experiencing pain in his low back and bladder.  He stated that he was diagnosed with an inflamed prostate and treated with antibiotics.  He maintained that he had also been told that he had an enlarged prostate and that he took medication to help with his voiding problems.  The Veteran complained that he continued to suffer from flare-ups of his prostate inflammation and had approximately four episodes of prostatitis per year.  He reported low back pain, suprapubic discomfort, nocturia two to three times per night, frequent urination during the day, and weak urinary stream.  He denied dysuria, hematuria, urinary hesitance, or incontinence.  The Veteran also complained of difficulty achieving and sustaining erections for the past several years.  He described a normal libido and admitted to frequent nocturnal erections.  

Examination revealed benign abdomen and no inguinal hernia.  The penis and both testes were within normal limits.  The prostate was 30 grams and benign to palpation.  Urinalysis showed 1+ bilirubin, but the urinary sediment was unremarkable.  Prostate specific antigen (PSA) was 0.37 mg/ml.  There was a 4 millimeter left renal calculus and a questionable tiny calcification in the right kidney.  The Veteran was diagnosed with BPH, recurrent prostatitis by history, psychogenic erectile dysfunction, and urolithiasis.  

The Veteran testified before a Decision Review Officer in October 2009.  Testimony revealed that around June or July 1973, the Veteran first went to see a doctor for back problems but was instead told that he had an enlarged prostate.  The Veteran testified that he had been on medication for his prostate for about six years and that he could not climb on things or mow the lawn because those activities inflamed his prostate.  He reported that he had experienced ongoing low back pain over the years that turned out to be prostatitis. 

At an October 2010 VA examination, the Veteran reported that his prostate symptoms had their onset after service in the 1970s.  He stated that he had received intermittent antibiotic treatment and that he had been continuously treated for BPH for several years.  He complained of urinary frequency with daytime voiding interval of three hours, nocturia once or twice a night, hematuria during kidney stone episodes, and dribbling at the end of the urinary stream.  He maintained that he had three to four urinary tract stones a year.  He stated that his erectile dysfunction started 10 years previously and had worsened a lot in the last two years.  He reported that he took medication for his erectile dysfunction and that vaginal penetration and intercourse were possible every couple of weeks.  The examiner noted that ejaculation was absent about 95 percent of the time and that the most likely cause was the Veteran's prostate medication.  

Examination revealed good sphincter tone without fissures or hemorrhoids.  The prostate was non-nodular and not enlarged.  There was no testicular atrophy or adenopathy.  The Veteran was diagnosed with BPH, recurrent renal lithiasis, lower abdominal colostomy and reanastamosis scar due to ruptured diverticulum, and erectile dysfunction.  Those disabilities were found to have their onset after service and were not found to be caused by or related to service, including Agent Orange exposure, or due to left inguinal hernia.  The erectile dysfunction was noted to be consistent with natural age.  The examiner also found no medical record documentation or objective evidence to support acute or chronic prostatitis, which had occurred after service.  The examiner stated that prostatitis would not cause BPH, renal lithiasis, erectile dysfunction, or colonic diverticulum.  The examiner explained that the preponderance of medical evidence and expertise did not show Agent Orange to be a proximate cause or aggravant in the pathology of BPH, kidney stones, prostatitis, diverticulitis, residuals of diverticulitis, or erectile dysfunction.  The examiner further reasoned that the Veteran's acute and transient groin sores and crabs during service were treated and resolved.  The examiner stated that the preponderance of the medical evidence and expertise did not show that acute and transient groin sores and crabs were a proximate cause or aggravant in the pathology of BPH, kidney stones, prostatitis, diverticulitis, residuals of diverticulitis, or erectile dysfunction.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the October 2010 VA medical opinion finding no nexus between the Veteran's prostate disability and his period of service, including exposure to herbicide agents, is probative and persuasive based on the examiner's comprehensive review of the claims file and thorough and detailed rationale.  Additionally, there is no contrary competent opinion of record.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's prostate disability.  Thus, service connection for a prostate disability is not warranted.  

Although the Veteran reports that he was first diagnosed with an enlarged prostate in 1973, the first objective post-service evidence of a chronic prostate disability is in July 2001, approximately 29 years after his separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, because the Veteran's prostate disability is not a disease associated with exposure to herbicide agents, presumptive service connection for a prostate disability is not warranted.  

The Veteran contends that his current prostate disability is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as urinary dribbling, but he is not competent to provide a medical diagnosis for any chronic prostate disability or to relate any prostate disability medically to his service.
  
The weight of the medical evidence indicates that the Veteran's prostate disability began many years after service and was not caused by any incident of service.  The Board concludes that the prostate disability was not incurred in or aggravated by service and may not be presumed to be service-connected.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  Those amendments only apply to applications for benefits received on or after October 23, 2008, or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, the Veteran has not requested such a review in this case, and his application for benefits was received before October 23, 2008.  Therefore, the amended regulations are not for application in this appeal.

The Veteran's left inguinal herniorrhaphy and hydrocelectomy residual scar is rated as 0 percent disabling under Diagnostic Code 7805, which contemplates other scars that are rated on limitation of function of affected part.  Other potentially applicable codes are Diagnostic Code 7802, which contemplates superficial scars other than head, face, or neck, and Diagnostic Code 7804, which contemplates superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, 7805 (2008).

Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion), and 7803 (superficial, unstable scars) are not applicable because the medical evidence does not show that the Veteran has any of those conditions.

Diagnostic Code 7802 provides for a 10 percent rating for a superficial scar, other than head, face, or neck, that measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).   

On VA examination in June 2009, the Veteran's left inguinal herniorrhaphy and hydrocelectomy residual scar was found to be healed and not visible in the left lower inguinal area.  The site of the scar was nontender, and no scar tissue was felt.  At an October 2010 VA examination, the Veteran's left inguinal herniorrhaphy and hydrocelectomy scar was found to have no residuals or functional limitations.  The evidence does not indicate that the left inguinal herniorrhaphy and hydrocelectomy residual scar was larger than 929 square centimeters.  Accordingly, the Board finds that the Veteran is not entitled to an increased initial rating for his left inguinal herniorrhaphy and hydrocelectomy residual scar under Diagnostic Code 7802.  

Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Although the Veteran has reported pain from the left groin to the left axilla since his herniorrhaphy and hydrocelectomy, the Veteran's VA examinations in June 2009 and October 2010 show that his left inguinal herniorrhaphy and hydrocelectomy scar was not painful or tender to the touch on examination.  Therefore, the Board finds that the Veteran is not entitled to an increased initial rating for his left inguinal herniorrhaphy and hydrocelectomy residual scar under Diagnostic Code 7804.    

Additionally, both the Veteran's VA examinations in June 2009 and October 2010 indicate that the Veteran has no functional limitations due to his left inguinal herniorrhaphy and hydrocelectomy residual scar.  Therefore, the Board finds that the Veteran is not entitled to an increased initial rating for his left inguinal herniorrhaphy and hydrocelectomy residual scar under Diagnostic Code 7805, which contemplates scars that are rated on limitation of function of affected part.  

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's left inguinal herniorrhaphy and hydrocelectomy residual scar does not warrant a rating in excess of 0 percent for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected left inguinal herniorrhaphy and hydrocelectomy residual scar presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected left inguinal herniorrhaphy and hydrocelectomy residual scar do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the left inguinal herniorrhaphy and hydrocelectomy residual scar or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating decision in August 2005; a statement of the case in March 2007; and a supplemental statement of the case in December 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2011 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a prostate disability is denied.  

An initial compensable rating for a residual scar, status post left inguinal herniorrhaphy and hydrocelectomy, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


